Title: From John Adams to James McHenry, 13 June 1799
From: Adams, John
To: McHenry, James



Sir
Quincy June 13th 1799

I return you the papers inclosed in your letter of the 1st. I have carefully read the proceedings of the court martial on Ensign David Fero
It will be necessary for the legislature at their next session to make some provisions for cases of standing mute. The best possible jurisprudence in this case in my opinion is, to order the refusal to plead, to be recorded & then proceed to tryal in all respects, as if the defendant had pleaded not guilty. I would not even refuse to hear him in his own defense, or by consell, & would swear and examine all witnesses, & admit every species of evidence in his favor, offered by himself or any of his friends, as freely and fully, as upon the general issue. I should have been better pleased if the court martial had extended all this patience and candor to Mr. Fero. The result would I believe have been the same however and although however I do not see my way clear to confirm the sentence of the court martial, I have no scruple to conform to your opinion and dismiss Ensign David Fero from the service
I have the honor to be Sir your very humble servant.
